             Case 4:19-cv-00105-BLW Document 31 Filed 08/24/20 Page 1 of 4




Jacob S. Wessel, Esq., ISB #7529
THOMSEN HOLMAN WHEILER, PLLC
2635 Channing Way
Idaho Falls, ID 83404
Telephone (208) 522-1230
Fax (208) 522-1277
wessel@thwlaw.com

 Attorneys for Plaintiff

                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO

ALEXIS JOHNSON,                     )                            Case No. 19-CV-105
                                    )
   Plaintiff,                       )
                                    )
v.                                  )                   PLAINTIFF’S MOTION IN LIMINE
                                    )
GOLDEN VALLEY NATURAL, LLC,         )
                                    )
   Defendant.                       )
____________________________________)

        COMES NOW Plaintiff Alexis Johnson, by and through his attorney of record, and before

trial and selection of the jury and requests the court to issue its order in limine to instruct all parties,

their counsel and all witnesses as set forth below.

        I.       The following matters are immaterial and irrelevant to the litigation and will be

                 highly prejudicial to plaintiff:

                 1.      Any mention of witness Pamela Cortez’s lawsuit against GVN, except to

                         state that it is ongoing.




1-      PLAINTIFF’S MOTION IN LIMINE
          Case 4:19-cv-00105-BLW Document 31 Filed 08/24/20 Page 2 of 4




               2.      Defendants’ First Affirmative Defense: failure to state a claim upon which

                       relief can be granted. (Paragraph 60 of GVN’s Answer)

               3.      Defendants’ Second Affirmative Defenses: Assumption of Risk, contributory

                       negligence, estoppel, laches, release, waiver, acquiescence, unclean hands,

                       ratification, and any other response constituting an avoidance or affirmative

                       defense. (Paragraph 62 of GVN’s Answer)

       This motion is made for the reason that the above facts and arguments either have no facts

supporting them or are completely irrelevant and misplaced in an employment discrimination

lawsuit, and if any of the above facts were made known to the jury, it would be highly improper and

prejudicial to plaintiff, even though the court would sustain an objection and instruct the jury not to

consider such facts for any purpose. This motion should be allowed because there is no way the

problems mentioned can be properly handled at the trial of this cause.

       II.     The following documents are admissible per se:

               1.      Deposition testimony of the parties and witnesses.

               2.      Defendant’s signed responses to Interrogatories

       DATED this 24th day of August, 2020.

                                                       THOMSEN HOLMAN WHEILER, PLLC



                                               BY:     ___________/s/____________________
                                                       Jacob S. Wessel, Esq.




2-     PLAINTIFF’S MOTION IN LIMINE
           Case 4:19-cv-00105-BLW Document 31 Filed 08/24/20 Page 3 of 4




                                         CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system sent a copy electronically by email to the
following:

DAVID ANTHONY EISELE dave@wrightlawidaho.com, dave.eisele@gmail.com
STEVEN J WRIGHT steve@wrightlawidaho.com


                                                 THOMSEN HOLMAN WHEILER, PLLC



                                                 By:          /s/
                                                       Jacob S. Wessel, Esq.


JSW:clm

10638\PLEADINGS\011 Proposed Voir Dire




3-        PLAINTIFF’S MOTION IN LIMINE
Case 4:19-cv-00105-BLW Document 31 Filed 08/24/20 Page 4 of 4
